Memorandum. We agree that plaintiff has failed to state any cause of action that is not barred by the Statute of Limitations. Without intending to suggest any retreat from acceptance of the existence of a cause of action, in proper circumstances, for intentional injury without lawful excuse or justification (see Board of Educ. v Farmingdale Classroom Teachers Assn., Local 1889, AFT AFL-CIO, 38 NY2d 397, 405-406; Morrison v National Broadcasting Co., 24 AD2d 284, revd on other grounds 19 NY2d 453), we hold that the action falls properly under CPLR 215 (subd 3) (cf. Morrison v National Broadcasting Co., 19 NY2d 453, 459, supra). As such, the cause is barred. Accordingly, for the reasons stated, as well as those enunciated by the Appellate Division, the order of that court should be affirmed, with costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Cooke concur in memorandum; Judge Jones taking no part.
Order affirmed.